United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-1464
                                   ___________

Willie Watson,                       *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Neighbors Credit Union; Lawrence     *
Geesing; Tri-Star Recovery Towing,   * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: September 4, 2009
                                Filed: October 5, 2009
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Willie Watson appeals the district court’s1 dismissal of his complaint seeking
disclosure of documents under the Freedom of Information Act, 5 U.S.C. § 552. Upon
de novo review, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam),
we agree with the district court that the Freedom of Information Act does not apply
to any named defendant. Accordingly, we affirm. See 8th Cir. R. 47B.



      1
        The Honorable Carol E. Jackson, United States District Judge for the Eastern
District of Missouri.